J-S55045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN THE INTEREST OF: C.R., JR., A               :    IN THE SUPERIOR COURT OF
MINOR                                          :         PENNSYLVANIA
                                               :
                                               :
APPEAL OF: A.C., MOTHER                        :
                                               :
                                               :
                                               :
                                               :    No. 439 EDA 2016


                   Appeal from the Decree January 6, 2016
             In the Court of Common Pleas of Philadelphia County
               Family Court at No(s): CP-51-AP-0000080-2015,
                           CP-51-DP-0000875-2013

BEFORE: LAZARUS, J., DUBOW, J., STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED SEPTEMBER 09, 2016

       Appellant, A.C. (“Mother”), appeals from the decree entered in the

Court of Common Pleas of Philadelphia County by the Honorable Judge

Jonathan Q. Irvine, involuntarily terminating the parental rights of Mother to

her son, C.R., Jr. (born in October of 2011) (“Child”), pursuant to 23 Pa.C.S.

§ 2511(a)(1), (2), (5), (8), and (b).1 We affirm.

       On August 31, 2012, Mother was arrested for the unauthorized use of

an automobile and related charges.                 The trial court deferred Mother’s
____________________________________________


* Former Justice specially assigned to the Superior Court.
1
  On October 29, 2015, the parental rights of C.R. (“Father”) with respect to
Child were terminated. Father is not a party to this appeal, nor did he file a
separate appeal.
J-S55045-16


delinquent adjudication and placed her on interim probation. On April 10,

2013, the trial court was notified that Mother had tested positive for

marijuana.     As a result, the trial court adjudicated Mother delinquent and

placed her in custody at the Youth Study Center.                Further, the trial court

notified     the   Department       of    Human     Services    (“DHS”)    of     Mother’s

adjudications and ordered DHS to investigate Mother’s care of Child and file

a dependency petition if necessary.

      Thereafter, DHS personnel visited the home of Child’s maternal

grandmother, Y.P.-W. (“Maternal Grandmother”), the home where Child and

Mother resided.       After discovering Maternal Grandmother had been the

perpetrator of abuse in four indicated Child Protective Service (“CPS”)

reports and did not pass Pennsylvania Child Abuse clearances, DHS deemed

her home to be an inappropriate place for Child to reside.                  Following a

hearing held on May 7, 2013, Child was adjudicated dependent and

committed to the custody of DHS. On June 25, 2013, DHS created a Family

Service Plan (“FSP”) for Mother. Mother’s FSP goals were to: (1) maintain

visitation    with   Child;   (2)        obtain   appropriate   housing;    (3)     obtain

employment; (4) complete mental health treatment; and (5) obtain a GED.

      On January 26, 2015, DHS filed a termination petition, seeking to

terminate Mother’s parental rights to Child pursuant to Section 2511(a)(1),

(2), (5), (8), and (b) of the Adoption Act, 23 Pa.C.S. §§ 2511(a)(1), (2),

(5), (8), and (b). The trial court held a termination hearing on January 6,


                                             -2-
J-S55045-16


2016. At the hearing, Tracey Allen, a Community Umbrella Agency (“CUA”)

caseworker, and Mother testified. By a decree dated January 6, 2016, the

trial court terminated Mother’s parental rights to Child and changed Child’s

goal to adoption.       On February 4, 2016, Mother filed a timely notice of

appeal, along with a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

       Mother raises the following issues on appeal:

       1. Did the [trial c]ourt make an error in finding that [DHS]
          sustained its burden regarding the requirements of 23 Pa.
          C.S.A. § 2511(b) and made reasonable efforts to assist
          Mother in being reunited with [C]hild? 2

       2. Did the [trial court] make an error in finding that [DHS]
          provided credible evidence on the issue of parent-child
          bonding and attachment?

Mother’s Brief at 3.3

       Our standard of review regarding orders terminating parental rights is

as follows:
____________________________________________


2
  While Mother’s first issue in her statement of questions involved cites
Section 2511(b) of the Adoption Act, it is apparent that she intended to
challenge DHS’s grounds for termination under Section 2511(a)(1). Both
Mother’s 1925(b) statement and her appellate brief contain challenges
pursuant to Section 2511(a)(1). Therefore, we deem Mother’s Section
2511(a)(1) arguments to be preserved for our review.
3
  On appeal, Mother does not challenge the trial court’s decision to change
the goal to adoption. Therefore, we find that issue waived. See Krebs v.
United Refining Co. of Pennsylvania, 893 A.2d 776, 797 (Pa.Super.
2006) (stating that any issue not set forth in or suggested by a concise
statement of errors complained of on appeal and the statement of questions
involved section in the appellate brief is deemed waived).



                                           -3-
J-S55045-16


      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the
      trial court is supported by competent evidence. Absent an
      abuse of discretion, an error of law, or insufficient evidentiary
      support for the trial court’s decision, the decree must stand.
      Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a
      jury verdict. We must employ a broad, comprehensive review
      of the record in order to determine whether the trial court’s
      decision is supported by competent evidence.

In re S.H., 879 A.2d 802, 805 (Pa.Super. 2005). In termination cases, the

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted grounds for seeking the termination of parental rights are valid.

Id. at 806. We have previously stated:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa.Super. 2003).

      “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-74

(Pa.Super. 2004). “If competent evidence supports the trial court’s findings,

we will affirm even if the record could also support the opposite result.” In

re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003). Additionally,

this Court “need only agree with [the trial court’s] decision as to any one

subsection in order to affirm the termination of parental rights.”        In re




                                    -4-
J-S55045-16


B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc), appeal denied, 581

Pa. 668, 863 A.2d 1141 (2004).

     Herein,   we   review   the   termination   order   pursuant   to   Section

2511(a)(1) and (b), which provide as follows:

      § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

                                    * * *

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     More specifically, this Court has provided the following with regard to

the aforementioned statutory requirements:

           To satisfy the requirements of section 2511(a)(1), the
     moving party must produce clear and convincing evidence of
     conduct, sustained for at least the six months prior to the filing
     of the termination petition, which reveals a settled intent to

                                     -5-
J-S55045-16


     relinquish parental claim to a child or a refusal or failure to
     perform parental duties. In re Adoption of R.J.S., 901 A.2d
     502, 510 (Pa.Super. 2006). In addition,

            Section 2511 does not require that the parent
            demonstrate both a settled purpose of relinquishing
            parental claim to a child and refusal or failure to perform
            parental duties.   Accordingly, parental rights may be
            terminated pursuant to Section 2511(a)(1) if the parent
            either demonstrates a settled purpose of relinquishing
            parental claim to a child or fails to perform parental
            duties.

     In re Adoption of Charles E.D.M., 550 Pa. 595, 708 A.2d 88,
     91 (1998).

            Once the evidence establishes a failure to perform
            parental duties or a settled purpose of relinquishing
            parental rights, the court must engage in three lines of
            inquiry: (1) the parent’s explanation for his or her
            conduct; (2) the post-abandonment contact between
            parent and child; and (3) consideration of the effect of
            termination of parental rights on the child pursuant to
            Section 2511(b).

     Id. at 92 (citation omitted).

In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).

     Regarding the       definition of “parental duties,”     our   courts have

emphasized that:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this
     Court has held that the parental obligation is a positive duty
     which requires affirmative performance.




                                       -6-
J-S55045-16


      This affirmative duty encompasses more than a financial
      obligation; it requires continuing interest in the child and a
      genuine effort to maintain communication and association with
      the child.

      Because a child needs more than a benefactor, parental duty
      requires that a parent exert himself to take and maintain a place
      of importance in the child’s life.

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his or her
      ability, even in difficult circumstances. A parent must utilize all
      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed
      in the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one’s parental responsibilities while
      others provide the child with his or her physical and emotional
      needs.

In re B., N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      In her brief, Mother contends that the termination of her parental

rights was improper as DHS did not make reasonable efforts to reunify her

with Child. Mother’s Brief, at 7. Further, Mother argues that “[e]conomic

issues are the primary factors involved in the termination of [Child’s]

paternal rights.” Id. at 10. Mother avers that her parental rights should not

be   terminated “because    she   is poor, unemployed and needs more

education.” Id.    In addition, Mother also argues that her age was a factor

in her being unable to meet her FSP goals as she was seventeen when Child

was born.




                                     -7-
J-S55045-16


      Upon our review of the record, we find the trial court properly

concluded that DHS proved sufficient grounds for the termination of Mother’s

parental rights pursuant to Section 2511(a)(1). In reaching its decision, the

trial court found that “it is clear that for a period of six (6) months leading

up to the filing of the Petition for Involuntary Termination, … [M]other

refused or failed to perform her parental duties.”         Trial Court Opinion

(T.C.O.), 3/15/16, at 3 (unpaginated). Specifically, the trial court observed

that Mother had failed to meet several of her established goals:

      [M]other does not have appropriate[] housing. [M]other has
      been transient throughout the life of the case. The social worker
      testified that housing assistance was provided to [M]other
      throughout the case, however, she did not follow through and
      NEVER obtained appropriate housing. Furthermore, [M]other did
      not obtain employment. Moreover, [M]other did not consistently
      attend mental health treatment and has never successfully
      completely mental health treatment. Lastly, [M]other did not
      complete her GED.

Id. (internal citations omitted). At the time of the termination hearing, Child

had been in DHS custody for thirty-two months.

      While Mother asserts she was prevented from completing her FSP

goals by her economic status and her age, Mother fails to acknowledge her

lack of initiative in utilizing available resources to work towards reunification

with Child. For example, with regard to housing, Ms. Allen testified that the

Philadelphia County Office of Children, Youth, and Family Services (“CYF”)

provided Mother with access to assistance from Public Health Management

Corporation (“PHMC”), which “helps families with down payments for


                                      -8-
J-S55045-16


security deposit, first and last month rent.”    Notes of Testimony (N.T.),

1/6/16, at 29.   Ms. Allen stated that families find housing and give their

lease to CYF, who completes the application and forwards it to PHMC. Ms.

Allen shared that CYF could not help Mother obtain housing because she

never started the process.

      In addition, while Mother depicts herself as a juvenile unable to comply

with her family service plan, the fact that she is a young mother does not

exempt her from the need to fulfill her parental responsibilities.     At the

termination hearing, Mother admitted that she did not start working until

nearly a year after the termination petition was filed, at which point she was

nearly twenty-one years old.

      We acknowledge that Mother complied with her goal of maintaining

visitation with Child, but was never permitted to have unsupervised visits

with Child. Opining that Mother has not shown that she can adequately care

for Child, Ms. Allen observed that Mother does not have patience with Child

and cannot redirect Child as he does not listen to Mother.     Ms. Allen also

noted that often times, Mother does not engage with Child but instead uses

her cell phone during her visits.    Moreover, Mother admits she has not

sought regular mental health treatment as required by her family service

plan, but argues her mental health issues do not warrant the termination of

her parental rights.   Ms. Allen testified that Mother suffers from “major

depressive disorder, anxiety disorder, and adjustment disorder,” conditions


                                    -9-
J-S55045-16


that required multiple psychiatric hospitalizations and medication to manage

her mental illness. N.T. at 23. Mother’s attempt to minimize her failure to

address her mental health issues does not persuade us that termination was

improper.

      Although Mother blames CYF for her failure to meet her established

goals, our Supreme Court has emphasized that neither the relevant

provisions of Section 2511 of the Adoption Act nor the pertinent provision in

Section 6351 of the Juvenile Act (42 Pa.C.S. § 6351) with respect to

dependency review hearings require a court to consider the reasonable

efforts provided to a parent by the petitioning agency prior to termination of

parental rights. In the Interest of: D.C.D., a Minor, 629 Pa. 325, 343-

348, 105 A.3d 662, 673-675, 676 (2014) (holding that nothing in the

language or purpose of the Adoption Act nor the Juvenile Act prevents a trial

court from granting of a petition to terminate parental rights, as a

consequence of the agency's failure to provide reasonable efforts to a

parent).

      Accordingly, our review of the record supports the trial court’s

conclusion that termination of Mother’s parental rights was proper under

Section 2511(a)(1).   As noted above, this Court need only agree with the

trial court’s decision to terminate parental rights under one subsection of

Section 2511. See In re B.L.W., supra.




                                    - 10 -
J-S55045-16


         Mother also argues that the trial court erred in finding that DHS

presented credible evidence that the termination of Mother’s parental rights

would not have a detrimental impact on Child, as she questions whether

DHS performed a proper evaluation of Mother’s bond with Child pursuant to

Section 2511(b). While courts initially focus on the parent’s conduct in

terminating parental rights under Section 2511(a), our focus shifts to the

best interest of the child pursuant to Section 2511(b). In re Adoption of

C.L.G., 956 A.2d 999, 1008 (Pa.Super. 2008) (en banc).          Under Section

2511(b), we examine whether termination of parental rights would best

serve the developmental, physical, and emotional needs and welfare of the

child.      In re C.M.S., 884      A.2d 1284, 1286-87      (Pa.Super. 2005).

“Intangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.”       Id. at 1287 (citation

omitted). “The court must also discern the nature and status of the parent-

child bond, with utmost attention to the effect on the child of permanently

severing that bond.” See id.

         With regard to Mother and Child’s relationship, the trial court found

that “the testimony established [C]hild does not have a parent/child bond

with [M]other.” T.C.O. at 5. After supervising Mother’s visits with Child, Ms.

Allen testified that Mother does not exhibit a parental bond with Child, but

instead noted that Child views Mother as a “playmate.”       N.T. at 19.   Ms.

Allen opined that Child would not suffer any long-term detrimental effects if


                                     - 11 -
J-S55045-16


Mother’s rights were terminated. Id. at 20. Ms. Allen further acknowledged

that Mother does love Child, but asserted it is in the best interest of Child for

Mother’s parental rights to be terminated. Id. See In re K.K.R.-S., 958

A.2d 529, 535 (Pa.Super. 2008) (stating that the mere existence of a bond

or attachment of a child to a parent will not necessarily result in the denial of

a termination petition).

      Moreover, Child has resided in foster care for over three years since he

was taken into CYS custody and declared dependent. In the two years prior

to the termination hearing, Child resided in kinship care with his paternal

great-aunt, who Child refers to as “Mom.” N.T. at 19. Ms. Allen found that

Child is “thriving and happy” in his preadoptive home. Id. at 15, 20. Ms.

Allen further testified that Child relies on his paternal great-aunt for all of his

basic needs. Id. at 14-15. See In re L.M., 923 A.2d 505, 512 (Pa.Super.

2007) (stating that a parent’s own feelings of love and affection for a child,

alone, will not preclude termination of parental rights).

      As noted above, we defer to a trial court’s determination of credibility,

absent an abuse of discretion. See In re M.G., 855 A.2d. at 73-74. We can

discern no abuse of discretion in the trial court’s determination that Ms.

Allen’s testimony was credible. We find that the trial court gave adequate

consideration to the developmental, physical, and emotional needs of Child,

i.e., his best interest, in determining that Mother’s parental rights should be




                                      - 12 -
J-S55045-16


terminated pursuant to Section 2511(b), and the record supports the trial

court’s best interest analysis. In re C.M.S. supra.

     With the above standard of review in mind, we have thoroughly

reviewed the record, the briefs, and the applicable law, and we conclude that

the trial court properly exercised its discretion in terminating Mother’s

parental rights to Child pursuant to 23 Pa.C.S. § 2511(a)(1) and (b).

     Decree affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2016




                                   - 13 -